--------------------------------------------------------------------------------


MEMORANDUM OF AGREEMENT
 
Dated: Dated as of 23rd February 2005
 Form [form.jpg]







Bergesen d.y. Shipping AS hereinafter called the Sellers, have agreed to sell,
and MC Eid Shipping Limited hereinafter called the Buyers, have agreed to buy


Name: LPG/C BERGE FLANDERS
 
Classification Society/Class: Lloyds Register 
       
Built:
 1991
By: Kawasaki - Kobe, Japan
     
Flag:
 Bahamas
Place of Registration: Nassau
     
Call Sign: C6TF6
Grt/Nrt: 42286 / 15519
   
Register IMO Number: IMO 9000883
 



hereinafter called the Vessel, on the following terms and conditions:


Definitions


"Banking days" are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8. 


"In writing" or "written" means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.


"Classification Society" or "Class" means the Society referred to in line 4.


1.
Purchase Price US$ 50,717,250





2.
Deposit



As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of 10 % (ten per cent) of the Purchase Price within 3 banking days from
the date of all subjects lifted and this Agreement signed by both Sellers and
Buyers by fax copy this Agreement. This deposit shall be placed free of bank
charges with DnB NOR Bank ASA, Oslo SWIFT address: DNBANOKK, Account 5011 04
43428, with cover through IRVTUS3N and held by them in a joint account for the
Sellers and the Buyers, to be released in accordance with joint written
instructions of the Sellers and the Buyers. Interest, if any, to be credited to
the Buyers. Any fee charged for holding the said deposit shall be borne equally
by the Sellers and the Buyers.


--------------------------------------------------------------------------------




3.
Payment



The said Purchase Price shall be paid in full free of bank charges by SWIFT to
DnB NOR Bank ASA, Oslo SWIFT address: DNBANOKK, Account 7010 04 43412, with
cover through IRVTUS3N on delivery of the Vessel, but not later than 3 banking
days after the Vessel is in every respect physically ready for delivery in
accordance with the terms and conditions of this Agreement and Notice of
Readiness has been given in accordance with Clause 5.




4.
Inspections



a)*
The Buyers have inspected and accepted the Vessel's classification records. The
Buyers have also inspected the Vessel at/in Gib/Lavera on 12-14th February 2005
and have accepted the Vessel following this inspection and the sale is outright
and definite, subject only to the terms and conditions of this Agreement.

b)*
The Buyers shall have the right to inspect the Vessel's classification records
and declare whether same are accepted or not within 
The Sellers shall provide for inspection of the Vessel at/in The Buyers shall
undertake the inspection without undue delay to the Vessel. Should the Buyers
cause undue delay they shall compensate the Sellers for the losses thereby
incurred.
The Buyers shall inspect the Vessel without opening up and without cost to the
Sellers. During the inspection, the Vessel's deck and engine log books shall be
made available for examination by the Buyers. If the Vessel is accepted after
such inspection, the sale shall become outright and definite, subject only to
the terms and conditions of this Agreement, provided the Sellers receive written
notice of acceptance from the Buyers within 72 hours after completion of such
inspection. 

 
Should notice of acceptance of the Vessel's classification records and of the
Vessel not be received by the Sellers as aforesaid, the deposit together with
interest earned shall be released immediately to the Buyers, whereafter this
Agreement shall be null and void. 

 
*
4a) and 4b) are alternatives; delete whichever is not applicable. In the absence
of deletions, alternative 4a) to apply.





5.
Notices, time and place of delivery



a)
The Sellers shall keep the Buyers well informed of the Vessel's itinerary and
shall provide the Buyers with 20, 15, 10, 7,  5, and 3 days approximate notice
of delivery the estimated time of arrival at the intended place of
drydocking/underwater inspection/delivery. When the Vessel is at the place of
delivery and in every respect physically ready for delivery in accordance with
this Agreement, the Sellers shall give the Buyers 2 and 1 days definite notice
before tendering actual a written Notice of Readiness for delivery.



b)
The Vessel shall be delivered and taken over safely afloat at a safe and
accessible berth or anchorage at/in Singapore, Fujairah, N.W. Europe, Med, USEC,
USG, Caribs., Argentina, or Brazil in the Sellers' option.



Expected time of delivery: 15th March - 1st May 2005


Date of cancelling (see Clauses 5 c), 6 b) (iii) and 14): 1st May in Buyers’
Option.


c)
If the Sellers anticipate that, notwithstanding the exercise of due diligence by
them, the Vessel will not be ready for delivery by the cancelling date they may
notify the Buyers in writing stating the date when they anticipate that the
Vessel will be ready for delivery and propose a new cancelling date. Upon
receipt of such notification the Buyers shall have the option of either
cancelling this Agreement in accordance with Clause 14 within 7 running days of
receipt of the notice or of accepting the new date as the new cancelling date.
If the Buyers have not declared their option within 7 running days of receipt of
the Sellers' notification or if the Buyers accept the new date, the date
proposed in the Sellers' notification shall be deemed to be the new cancelling
date and shall be substituted for the cancelling date stipulated in line 61.


--------------------------------------------------------------------------------




If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect. Cancellation or failure to cancel
shall be entirely without prejudice to any claim for damages the Buyers may have
under Clause 14 for the Vessel not being ready by the original cancelling date.


d) Should the Vessel become an actual, constructive or compromised total loss
before delivery the deposit together with interest earned shall be released
immediately to the Buyers whereafter this Agreement shall be null and void.




6.
Drydocking/Divers Inspection



a)**
The Sellers shall place the Vessel in drydock at the port of delivery for
inspection by the Classification Society of the Vessel's underwater parts below
the deepest load line, the extent of the inspection being in accordance with the
Classification Society's rules. If the rudder, propeller, bottom or other
underwater parts below the deepest load line are found broken, damaged or
defective so as to affect the Vessel's class, such defects shall be made good at
the Sellers' expense to the satisfaction of the Classification Society
without condition/recommendation*. 



b)**
(i) The Vessel is to be delivered without drydocking. However, the Buyers shall
have the right at their expense to arrange for an underwater inspection by a
diver approved by the Classification Society prior to the delivery of the
Vessel. The Sellers shall at their cost make the Vessel available for such
inspection. The extent of the inspection and the conditions under which it is
performed shall be to the satisfaction of the Classification Society. If the
conditions at the port of delivery are unsuitable for such inspection, the
Sellers shall make the Vessel available at a suitable alternative place near to
the delivery port.



(ii) If the rudder, propeller, bottom or other underwater parts below the
deepest load line are found broken, damaged or defective so as to affect the
Vessel's class, then unless repairs can be carried out afloat to the
satisfaction of the Classification Society, the Sellers shall arrange for the
Vessel to be drydocked at their expense for inspection by the Classification
Society of the Vessel's underwater parts below the deepest load line, the extent
of the inspection being in accordance with the Classification Society's rules.
If the rudder, propeller, bottom or other underwater parts below the deepest
load line are found broken, damaged or defective so as to affect the Vessel's
class, such defects shall be made good by the Sellers at their expense to the
satisfaction of the Classification Society without condition/recommendation*. In
such event the Sellers are to pay also for the cost of the underwater inspection
and the Classification Society's attendance.


(iii) If the Vessel is to be drydocked pursuant to Clause 6 b) (ii) and no
suitable dry-docking facilities are available at the port of delivery, the
Sellers shall take the Vessel to a port where suitable drydocking facilities are
available, whether within or outside the delivery range as per Clause 5 b). Once
drydocking has taken place the Sellers shall deliver the Vessel at a port within
the delivery range as per Clause 5 b) which shall, for the purpose of this
Clause, become the new port of delivery. In such event the cancelling date
provided for in Clause 5 b) shall be extended by the additional time required
for the drydocking and extra steaming, but limited to a maximum of 14 running
days.


--------------------------------------------------------------------------------




c)
If the Vessel is drydocked pursuant to Clause 6 a) or 6 b) above



(i) the Classification Society may require survey of the tailshaft system, the
extent of the survey being to the satisfaction of the Classification surveyor.
If such survey is not required by the Classification Society, the Buyers shall
have the right to require the tailshaft to be drawn and surveyed by the
Classification Society, the extent of the survey being in accordance with the
Classification Society's rules for tailshaft survey and consistent with the
current stage of the Vessel's survey cycle. The Buyers shall declare whether
they require the tailshaft to be drawn and surveyed not later than by the
completion of the inspection by the Classification Society. The drawing and
refitting of the tailshaft shall be arranged by the Sellers. Should any parts of
the tailshaft system be condemned or found defective so as to affect the
Vessel's class, those parts shall be renewed or made good at the Sellers'
expense to the satisfaction of the Classification Society without
condition/recommendation*.
 
(ii) the expenses relating to the survey of the tailshaft system shall be borne
by the Buyers unless the Classification Society requires such survey to be
carried out, inwhich case the Sellers shall pay these expenses. The Sellers
shall also pay the expenses if the Buyers require the survey and parts of the
system are condemned or found defective or broken so as to affect the Vessel's
class*.


(iii) the expenses in connection with putting the Vessel in and taking her out
of drydock, including the drydock dues and the Classification Society's fees
shall be paid by the Sellers if the Classification Society issues any
condition/recommendation* as a result of the survey or if it requires survey of
the tailshaft system. In all other cases the Buyers shall pay the aforesaid
expenses, dues and fees.


(iv) the Buyers' representative shall have the right to be present in the
drydock, but without interfering with the work or decisions of the
Classification surveyor.


(v) the Buyers shall have the right to have the underwater parts of the Vessel
cleaned and painted at their risk and expense without interfering with the
Sellers' or the Classification surveyor's work, if any, and without affecting
the Vessel's timely delivery. If, however, the Buyers' work in drydock is still
in progress when the Sellers have completed the work which the Sellers are
required to do, the additional docking time needed to complete the Buyers' work
shall be for the Buyers' risk and expense. In the event that the Buyers' work
requires such additional time, the Sellers may upon completion of the Sellers'
work tender Notice of Readiness for delivery whilst the Vessel is still in
drydock and the Buyers shall be obliged to take delivery in accordance with
Clause 3, whether the Vessel is in drydock or not and irrespective of Clause 5
b).


*
Notes, if any, in the surveyor's report which are accepted by the Classification
Society without condition/recommendation are not to be taken into account.



**
6 a) and 6 b) are alternatives; delete whichever is not applicable. In the
absence of deletions, alternative 6 a) to apply.





7.
Spares/bunkers, etc.



The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on shore. All spare parts and spare equipment including spare
tail-end shaft(s) and/or spare propeller(s)/propeller blade(s), if any,
belonging to the Vessel at the time of inspection used or unused, whether on
board or not shall become the Buyers' property, but spares on order are to
be excluded. Forwarding charges, if any, shall be for the Buyers' account. The
Sellers are not required to replace spare parts including spare tail-end
shaft(s) and spare propeller(s)/propeller blade(s) which are taken out of spare
and used as replacement prior to delivery, but the replaced items shall be the
property of the Buyers. The radio installation and navigational equipment shall
be included in the sale without extra payment if they are the property of the
Sellers. Unused stores and provisions shall be included in the sale and be taken
over by the Buyers without extra payment.
The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers' flag or name, provided they replace same
with similar unmarked items. Library, forms, etc., exclusively for use in the
Sellers' vessel(s), shall be excluded without compensation. Captain's, Officers'
and Crew's personal belongings including the slop chest are to be excluded from
the sale, as well as the following additional items (including items on hire):
The Sellers will remove all software systems, except for cargo loading system.
All computers and printers to remain on board or be replaced by Sellers.


--------------------------------------------------------------------------------




All oxygen, acetylen, nitrogen, argon and Freon bottles from UNITOR, Cylinders
for span gas and medical medical oxygen.


Leased V-Sat. fixed line system terminal with antenna.


A trial unit Fleet Master 33 from Nera.


Leased freestanding computer and software for CBT training.


Leased calibration instruments Unitech (suitcase).


The Buyers shall take over the remaining bunkers and unused lubricating oils in
storage tanks and sealed drums and pay the current net market price (excluding
barging expenses) at the port and date of delivery of the Vessel based on the
FAMM price list delivered Rotterdam three days prior to the delivery date less a
discount of 60%
Payment under this Clause shall be made at the same time and place and in the
same currency as the Purchase Price.




8.
Documentation



The place of closing:    London


In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery Documents as per Addendum No. 1 which to be mutually
agreed. Draft sales documents required by the Buyers will be supplied by Sellers
minimum 15 says prior to expected delivery , namely: 
a)
Legal Bill of Sale in a form recordable in (the country in which the Buyers
are to register the Vessel), warranting that the Vessel is free from all
encumbrances, mortgages and maritime liens or any other debts or claims
whatsoever, duly notarially attested and legalized by the consul of such country
or other competent authority. 



b)
Current Certificate of Ownership issued by the competent authorities of the flag
state of the Vessel. 



c)
Confirmation of Class issued within 72 hours prior to delivery. 



d)
Current Certificate issued by the competent authorities stating that the Vessel
is free from registered encumbrances. 



e)
Certificate of Deletion of the Vessel from the Vessel's registry or other
official evidence of deletion appropriate to the Vessel's registry at the time
of delivery, or, in the event that the registry does not as a matter of practice
issue such documentation immediately, a written undertaking by the Sellers to
effect deletion from the Vessel's registry forthwith and furnish a Certificate
or other official evidence of deletion to the Buyers promptly and latest within
4 (four) weeks after the Purchase Price has been paid and the Vessel has been
delivered. 



f)
Any such additional documents as may reasonably be required by the competent
authorities for the purpose of registering the Vessel, provided the Buyers
notify the Sellers of any such documents as soon as possible after the date of
this Agreement. 



At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.


--------------------------------------------------------------------------------




At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all plans etc., as well as speed and consumption
details for loaded and ballast conditions and port consumption, list of main and
auxillary engine running hours, indicative inventory of minimum spare parts
always on board (list not guaranteed), copies of annual condition survey of
safety equipment by Unitor or other company. Sellers to leave on board a part of
planned maintenance system which includes equipment register and job
descriptions in excel format. which are on board the Vessel. Other certificates
which are on board the Vessel shall also be handed over to the Buyers unless the
Sellers are required to retain same, in which case the Buyers to have the right
to take copies. Other technical documentation which may be in the Sellers'
possession shall be promptly forwarded to the Buyers at their expense, if they
so request. The Sellers may keep the Vessel's log books but the Buyers to have
the right to take copies of same.  All the above documentation will be supplied
to the Buyers in the English language and if required any items not available in
English language will be translated into English language at Sellers expense
prior to presentation to the Buyers.




9.
Encumbrances



The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters, encumbrances, mortgages and maritime liens or any other debts
whatsoever. The Sellers hereby undertake to indemnify the Buyers against all
consequences of claims made against the Vessel which have been incurred prior to
the time of delivery.




10.
Taxes, etc.



Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers' flag shall be for the Buyers' account, whereas similar charges
in connection with the closing of the Sellers' register shall be for the
Sellers' account.




11.
Condition on delivery



The Vessel with everything belonging to her shall be at the Sellers' risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over with cargo
tanks under vapours or with cargo on board, in substantially the same conditions
as she was at the time of inspection, fair wear and tear excepted. However, the
Vessel shall be delivered with her class maintained without
condition/recommendation*, free of average damage affecting the Vessel's class,
and with her classification certificates and national certificates, as well as
all other certificates the Vessel had at the time of inspection, clean, valid
and
Unextended for a minimum period of 6 - six - month from the time of delivery
without condition/recommendation* by Class or the relevant authorities at the
time of delivery. Hull and Machinery continuous cycles are to be clean and up to
date with no outstandings or extensions at the time of delivery.
"Inspection" in this Clause 11, shall mean the Buyers' inspection according to
Clause 4 a) or 4 b), if applicable, or the Buyers' inspection prior to the
signing of this Agreement. If the Vessel is taken over without inspection, the
date of this Agreement shall be the relevant date.


* Notes, if any, in the surveyor's report which are accepted by the
Classification Society without condition/recommendation are not to be taken into
account .




12.
Name/markings



Upon delivery the Buyers undertake to change the name of the Vessel name and
alter funnel markings 231 are to remain.


--------------------------------------------------------------------------------


 
13.
Buyers' default



Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest.
Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit together with
interest earned shall be released to the Sellers. If the deposit does not cover
their loss, the Sellers shall be entitled to claim further compensation for
their losses and for all expenses incurred together with interest.




14.
Sellers' default



Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8. If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel. In the event that the Buyers elect
to cancel this Agreement the deposit together with interest earned shall be
released to them immediately.
Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancel this Agreement.




15.
Buyers' representatives



After this Agreement has been signed by both parties and the deposit has been
lodged and all subjects have been lifted, the Buyers have the right to place two
representatives on board the Vessel at their sole risk and expense upon arrival
at on or about 
These representatives are on board for the purpose of familiarisation and in the
capacity of observers only, and they shall not interfere in any respect with the
operation of the Vessel. The Buyers' representatives shall sign the Sellers'
letter of indemnity prior to their embarkation.




16.
Arbitration



a)*
This Agreement shall be governed by and construed in accordance with English law
and any dispute arising out of this Agreement shall be referred to arbitration
in London in accordance with the Arbitration Acts 1950 and 1979 or any statutory
modification or re-enactment thereof for the time being in force, one arbitrator
being appointed by each party. On the receipt by one party of the nomination in
writing of the other party's arbitrator, that party shall appoint their
arbitrator within fourteen days, failing which the decision of the single
arbitrator appointed shall apply. If two arbitrators properly appointed shall
not agree they shall appoint an umpire whose decision shall be final.




b)* 
This Agreement shall be governed by and construed in accordance with Title 9 of
the United States Code and the Law of the State of New York and should any
dispute arise out of this Agreement, the matter in dispute shall be referred to
three persons at New York, one to be appointed by each of the parties hereto,
and the third by the two so chosen; their decision or that of any two of them
shall be final, and for purpose of enforcing any award, this Agreement may be
made a rule of the Court.  
The proceedings shall be conducted in accordance with the rules of the Society
of Maritime Arbitrators, Inc. New York. 

 

--------------------------------------------------------------------------------


 

c)*
Any dispute arising out of this Agreement shall be referred to arbitration at ,
 subject to the procedures applicable there. 
The laws of shall govern this Agreement. 

*
16 a), 16 b) and 16 c) are alternatives; delete whichever is not applicable. In
the absence of deletions, alternative 16 a) to apply.

 




 
Clause 17
This Agreement is subject to Buyers and Sellers entering into the attached Time
Charter of even date for the Vessel.


Clause 18
Sellers are to continue their blasting and painting programme which is being
undertaken for Vessel’s CAP1 rating until delivery of the Vessel.


Clause 19
Sellers to confirm in writing that the Vessel is not blacklisted by Arab Boycott
League or any other organization. Sellers are also to confirm in writing that
the Vessel is not subject to any restrictions and/or recommendations placed upon
it by U.S. Coastguard / Australian / Canadian or any other port authority, or
any other trading restriction other than what follows from Vessel’s
certificates.
 






For the Sellers
 
For the Buyers
                                       
Bergesen d.y. Shipping AS
 
MC Ibis Shipping Limited




--------------------------------------------------------------------------------